DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 14 September 2021.
Claims 1-4, 6-18, and 20-22 are pending. Claims 21-22 are newly added. 1, 15, and 20 are independent claims. Claims 5 and 19 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-9, 11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud et al. (US 9442923, patented 13 September 2016, hereafter Abou Mahmoud) and further in view of Peng et al. (US 2018/0113858, published 26 April 2018, hereafter Peng).
As per independent claim 1, Abou Mahmoud discloses a method performed by a computer system, the method comprising:
determining a source text content associated with a text element in a document, wherein the source text content is in a source language (column 1, line 52- column 2, line 10: Here, text in a spoken source language, as opposed to a computer language, is identified)
identifying a set of one or more target languages to which the source text content is to be translated (column 1, line 52- column 2, line 10: Here, a spoken target language is identified)
computing a reference length for the text element based upon the source language, the source text content, and the set of target languages (column 1, line 52- column 2, line 10)
providing a source language and a set of target languages as inputs to a trained machine learning model (column 4, lines 3-45)
determining that a length of the text element is less than the target length (column 1, line 52- column 2, line 10: Here, the target language has a target length. It is determined that the reference length defined by the area for displaying the translated text, is less than the target length)
responsive to determining that the length of the text element is less than the reference length, providing an indication that the length of the text element is less than the reference length (Figure 3, item 260; column 1, line 52- column 2, line 10: Here, the content after translation is displayed to the user within the area)
Abou Mahmoud, fails to specifically disclose:
providing a source text content
responsive to providing the inputs, receiving a predicted length output by the machine learning model, wherein the machine learning model predicts the length without translating the source text
determining the reference length for the text element based upon the predicted length
However, Peng, which is analogous to the claimed invention because it is directed toward anticipating layout problems based upon a pseudo translation (paragraph 0058), discloses:
providing a source text content (paragraphs 0010-0011)
responsive to providing the inputs, receiving a predicted length output by the machine learning model, wherein the machine learning model predicts the length without translating the source text (paragraphs 0030-0031 and 0034: Here, a pseudo translation, without translating the source text, is generated)
determining the reference length for the text element based upon the predicted length (paragraph 0035: Here, after the pseudo translation, a machine translation is generated to further evaluate the predicted length)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Peng with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for anticipating and resolving layout problems prior to performing a translation. This would have enabled a user to save processing power, as a full translation would only be necessary when this issues are resolved.
Finally, Abou Mahmoud fails to specifically disclose identifying two or more target languages. However, the examiner takes official notice that providing two or more target languages to a translation engine was notoriously well-known in the art at the time of the applicant’s effective filing date as it allows for batch translation processing of a document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with About Mahmoud, with a reasonable expectation of success, as it would have enabled a user to easily translate a document into a plurality of selected languages. This would have enabled him/her to issue a single command and receive multiple translations, thus saving the user time.
As per dependent claim 2, Abou Mahmoud discloses wherein the source text content is a first source text content, the text element is a first text element, and the reference length is a first reference length, the method further comprising:
generating a set of translations for the source text content by, for each target language in the set of target languages, generating a translation of the source text content in the target language (column 1, line 52- column 2, line 10)
determining, from the set of translations, a translation having a longest length (column 1, line 52- column 2, line 10: Here, the first translation is the longest and each additional translations are performed to condense the text in order to fit within the allotted space)
determining the reference length for the text element based upon the length of the translation with the longest length, wherein the reference length is long enough to fully contain the translation with the longest length within boundaries of the text element (Figure 3, item 260)
Finally, Abou Mahmoud fails to specifically disclose identifying a second target languages. However, the examiner takes official notice that providing a second target language to a translation engine was notoriously well-known in the art at the time of the applicant’s effective filing date as it allows for batch translation processing of a document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with About Mahmoud, with a reasonable expectation of success, as it would have enabled a user to easily translate a document into a plurality of selected languages. This would have enabled him/her to issue a single command and receive multiple translations, thus saving the user time.
As per dependent claim 7, Abou Mahmoud discloses analyzing the document to identify a set of text elements contained within the document, the set of text elements including the text element with which the source text content is associated (column 4, lines 2-45).
As per dependent claim 8, Abou Mahmoud discloses wherein the providing the indication comprises one or more of: 
displaying a translated version of the source text content (Figure 3, item 260)
highlighting the text element or
displaying a bounding box around the text element
As per dependent claim 9, Abou Mahmoud discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud fails to specifically disclose wherein the providing the indication comprises displaying the text element in a particular color. However, the examiner takes official notice that visually indicating text by displaying it in a particular color was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for visually indicating translated text. This would have enabled the user to easily identify the translated text.
As per dependent claim 11, Abou Mahmoud discloses:
determining, for at least one target language in the set of one or more target languages, a target font for translation of the source text content (column 1, line 52- column 2, line 10)
wherein computing the reference length comprises using the target font to compute the reference length (column 1, line 52- column 2, line 10: Here, the font may be modified in order to fit the translated contents within the text area)
As per dependent claim 14, Abou Mahmoud discloses based on determining that the length of the text element is less than the reference length, modifying the length of the text element to be equal to or greater than the reference length (Figure 3; column 7, line 51- column 8, line 15: Here, once the content fits within the area, the contents are identified as being less than the reference length and displayed to a user).
As per independent claim 15, the applicant discloses the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Additionally, Abou Mahmoud discloses a processor (Figure 1, item 20) and output device (Figure 1, item 10). 
Abou Mahmoud fails to specifically disclose a plug-in. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that use of plug-ins provide a way to add functionality to browsers. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for adding translation function to a document viewer. This would have provided a user with the advantage of having contents automatically translated and displayed within the viewer, while maintaining the display constraints and flow of a document.
As per dependent claim 16, the applicant discloses the limitations substantially similar to those in claim 1. Claim 15 is similarly rejected.
As per dependent claim 17, the applicant discloses the limitations substantially similar to those in claim 8. Claim 15 is similarly rejected.
As per dependent claim 18, the applicant discloses the limitations substantially similar to those in claim 2. Claim 18 is similarly rejected.
As per independent claim 20, Abou Mahmoud discloses a non-transitory computer-readable medium having instructions stored thereon, the instructions executable by a processing device to perform operations comprising:
determining a source text content associated with a text element in a document, wherein the source text content is in a source language (column 1, line 52- column 2, line 10: Here, text in a spoken source language, as opposed to a computer language, is identified)
determining a set of one or more target languages to which the source text content is to be translated (column 1, line 52- column 2, line 10: Here, a spoken target language is identified)
determining a target font for the source text content (column 1, line 52- column 2, line 10)
determining a reference length for the text element based upon the source language, the source text content, the set of target languages, and the target font (column 1, line 52- column 2, line 10)
providing a source language and a set of target languages as inputs to a trained machine learning model (column 4, lines 3-45)
determining that a length of the text element is less than the target length (column 1, line 52- column 2, line 10: Here, the target language has a target length. It is determined that the reference length defined by the area for displaying the translated text, is less than the target length)
responsive to determining that the length of the text element is less than the reference length, providing an indication that the length of the text element is less than the reference length (Figure 3, item 260; column 1, line 52- column 2, line 10: Here, the content after translation is displayed to the user within the area)
Abou Mahmoud, fails to specifically disclose:
providing a source text content
responsive to providing the inputs, receiving a predicted length output by the machine learning model, wherein the machine learning model predicts the length without translating the source text
determining the reference length for the text element based upon the predicted length
However, Peng, which is analogous to the claimed invention because it is directed toward anticipating layout problems based upon a pseudo translation (paragraph 0058), discloses:
providing a source text content (paragraphs 0010-0011)
responsive to providing the inputs, receiving a predicted length output by the machine learning model, wherein the machine learning model predicts the length without translating the source text (paragraphs 0030-0031 and 0034: Here, a pseudo translation, without translating the source text, is generated)
determining the reference length for the text element based upon the predicted length (paragraph 0035: Here, after the pseudo translation, a machine translation is generated to further evaluate the predicted length)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Peng with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for anticipating and resolving layout problems prior to performing a translation. This would have enabled a user to save processing power, as a full translation would only be necessary when this issues are resolved.
Finally, Abou Mahmoud fails to specifically disclose identifying two or more target languages. However, the examiner takes official notice that providing two or more target languages to a translation engine was notoriously well-known in the art at the time of the applicant’s effective filing date as it allows for batch translation processing of a document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with About Mahmoud, with a reasonable expectation of success, as it would have enabled a user to easily translate a document into a plurality of selected languages. This would have enabled him/her to issue a single command and receive multiple translations, thus saving the user time.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and Peng and further in view of Rich (US 2006/0287844, published 21 December 2006).
As per dependent claim 3, Abou Mahmoud and Peng disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Abou Mahmoud, which is analogous to the claimed invention because it is directed toward translating text to fit within a display area, fails to specifically disclose setting the reference length to the length of the translation with the longest length. However, Rich, which is analogous to the claimed invention because it is directed toward performing multiple candidate translations, discloses setting the reference length to the length of the translation with the longest length (paragraph 0024). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rich with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for identifying a worst-case length for a word. This would have allowed for modification of words based upon these worst-case lengths and enabled for performing additional translations and font changes in order to fit the translation within the space constraints.
As per dependent claim 4, Abou Mahmoud and Peng disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Abou Mahmoud discloses determining additional lengths (column 1, line 52- column 2, line 10: Here, additional translations are performed to condense the translation to fit within the area). 
Abou Mahmoud, which is analogous to the claimed invention because it is directed toward translating text to fit within a display area, fails to specifically disclose setting the reference length to the length of the translation with the longest length. However, Rich, which is analogous to the claimed invention because it is directed toward performing multiple candidate translations, discloses setting the reference length to the length of the translation with the longest length (paragraph 0024). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rich with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for identifying a worst-case length for a word. This would have allowed for modification of words based upon these worst-case lengths and enabled for performing additional translations and font changes in order to fit the translation within the space constraints.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and Peng and further in view of Okajima et al. (US 4980829, patented 25 December 1990, hereafter Okajima).
As per dependent claim 6, Abou Mahmoud and Peng disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud discloses determining a reference length from the source text content, the source language, and the set of target languages (column 1, line 52- column 2, line 10). Abou Mahmoud fails to specifically disclose a plurality of machine learning models that output a predictive length.
However, Okajima, which is analogous to the claimed invention because it is directed toward a language translation system using artificial intelligence, discloses:
a trained machine learning model (column 1, lines 43-54; column 3, lines 7-30)
responsive to providing the inputs, receiving a predictive length output by the plurality of machine learning model (column 5, lines 5-21; column 7, line 67- column 8, line 24: Here, the rules associated with a specific domain are applied)
determining the reference length for the text element based upon the predicted length (column 7, line 67- column 8, line 24)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Okajima with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled for performing translations based upon a predefined set of rules. This would have allowed for translating text contents based upon an artificial intelligence system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and Peng and further in view of McInnis (US 2016/0259850, published 8 September 2016).
As per dependent claim 10, Abou Mahmoud and Peng disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud fails to specifically disclose one of displaying the reference length proximal to the text element or displaying an amount by which the length of the text element is to be changed to satisfy the reference length. However, McInnis, which is analogous to the claimed invention because it is directed toward displaying an indication of text used/available, discloses displaying the reference length proximal to the text element (Figure 2; paragraph 0050). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined McInnis with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled a user to easily identify the text used/available. This would have enabled him/her to easily identify the used/available space.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and Peng and further in view of Suzuki (US 2008/0150947, published 26 June 2008).
As per dependent claim 12, Abou Mahmoud and Peng disclose the limitations similar to those in claim 11, and the same rejection is incorporated herein. Abou Mahmoud disclose determining a target language and computing a reference length (column 1, line 52- column 2, line 10). Abou Mahmoud fails to specifically disclose determining a target font size and using the font size to compute placement of text within a display area.
However, Suzuki, which is analogous to the claimed invention because it is directed toward modifying font size to fit within a display area, discloses determining a target font size and using the font size to compute placement of text within a display area (paragraph 0029). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Suzuki with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled for placement of additional textual content within a set display area. This would have enabled the user to display contents which cannot be further condensed into an area.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and Peng and further in view of Cunningham et al. (US 107/0017642, published 19 January 2017, hereafter Cunningham).
As per dependent claim 13, Abou Mahmoud and Peng disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud discloses wherein determining the source text content is performed responsive to a request received from a user device (column 2, lines 49-67). Abou Mahmoud fails to specifically disclose:
the method further comprising determining a geographical location for the user device
wherein identifying the set of one or more target languages comprises determining at least one target language based upon the geographical location of the user device
However, Cunningham, which is analogous to the claimed invention because it is directed toward determining a geographical location of a user device and performing translations, discloses:
the method further comprising determining a geographical location for the user device (paragraph 0155)
wherein identifying the set of one or more target languages comprises determining at least one target language based upon the geographical location of the user device (paragraph 0155)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cunningham with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled a user to receive regional translations based upon a user’s location. This would have enabled the user to receive regional based translation in order to more accurately reflect the user’s current location.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud and Peng and further in view of Fuji et al. (US 2010/0114557, published 6 May 2010, hereafter Fuji).
As per dependent claim 21, Abou Mahmoud and Peng disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud fails to specifically disclose automatically increasing a length of the text element responsive to determining that the length of the text element is less than the reference length. However, Fuji, which is analogous to the claimed invention because it is directed toward adjusting the size of a translation area based upon the translation, discloses automatically increasing a length of the text element responsive to determining that the length of the text element is less than the reference length (paragraph 0068). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Fuji with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for modifying the area for translation. This would have allowed a user to ensure that the entirety of the translation is displayed in order to achieve display of all translation contents.
With respect to claim 22, the applicant discloses the limitations similar to those in claim 21. Claim 22 is similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abou Mahmoud and Peng.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144